Chief Justice Mercur
delivered the opinions of the court, October 29th 1883.
No. 83, October and November Term 1883.
It is very clear that there is no final judgment in this case. It is an issue between the Commonwealth and the defendant. As the record stands there is no verdict on which judgment has been or could be entered. The ease has not been dismissed by the entry of a nolle prosequi. Although the prosecution has been suspended by the rather unusual act of ordering a stet to be entered, yet it is nevertheless in its legal effect a stay only. The case has not yet reached a final judgment. If the court erred in ordering this entry, it cannot be reviewed now on this writ of error. If it could be, we might have several writs of error on a single judgment by the same party in the same case. This cannot be. There must be a final judgment or something in the nature of a final judgment before it is ripe for review in this court. Chadwick v. Ober, 20 P. F. Smith, 264; Commonwealth v. Mitchell, 30 Id. 57.
*298After verdict arid judgment thereon, then, and not till then, can the alleged error be reviewed here on writ of error.
As the writ of error was taken prematurely there is no final judgment to either reverse or affirm.
Writ quashed.
No. 84, October and November Term 1883. This case has advanced a step nearer to final judgment than the other case, between the same parties, which we have just decided. It has however not yet reached the end necessary to precede a reviewing of the case here.
A verdict of guilty was rendered on an indictment containing seven counts. Judgment was arrested as to the fifth count, and a new trial granted on the remaining counts. At this stage of the case the stet was ordered. There the proceeding now •rests. While the arrest of judgment on the one count might be a proper subject of review at the proper time, yet the time for such review on this writ of error has not yet arrived. For reasons given in the opinion just filed in the other case between the same parties, this case must meet the same fate.
Writ quashed.